Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 03/31/2017.
This action is in response to amendments and/or remarks filed on 07/21/2021. In the current amendments, claims 1, 14 and 19-20 have been amended. Claims 1-20 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to claims 1 and 19 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §101 to claims 1-20 made in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the set of rules" in line 4 (only the first "the set of rules"). There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the set of rules" in line 6 (only the first "the set of rules"). There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 20 each recite limitations that raise issues of indefiniteness as set forth below, and dependent claims 15-19 are rejected at least based on their direct and/or indirect dependency from independent claims 14 and 20. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 2015/0101061 A1) in view of Deshpande et al. (US 2015/0039611 A1), further in view of Pogue et al. (US 10,643,609 B1), further in view of Thota et al. (US 2007/0239648 A1).

Regarding claim 1,
Jonas teaches
A method for processing data representing observations of physical entities, said method comprising: 

[par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval. In some embodiments, hangout detection can be available through a standalone executable that provides data for processing by an analytics engine, or for any other purpose. In some embodiments, hangout detection can be available through a component of the analytics engine itself. The hangout detector executable or component monitors the movement of entities, flagging conditions where an entity is observed “hanging out” in one or more STBs.”); 

receiving, from one or more data sources, one or more data sets representing one or more observations of each of a first physical entity, a second physical entity, and a third physical entity ([fig 1] “Data source(s)”; [pars 32-35] “One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used on oceangoing vessels and by vessel traffic services (VTS) for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and orbiting satellites. … The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; [pars 21-22] “A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”); 

determining a [rule] in the set of rules and a second rule in the set of rules ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval.”), 
wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features ([pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Jonas teaches “the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features” because the analytics engine may run a set of rules based on STBs which have different combinations of spatial, non-spatial and temporal features.),
time-varying changeable features are determined based on motion processing heuristics, … algorithms or systems and statistical analyses with respect to one or more physical entities over a time period ([fig 1]; [pars 20-24] “In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm.”; [pars 110-113] “If the TIME SLIDER THRESHOLD PERCENT value is 50, in this example, then the STB calculator checks only the time interval out to half second before and after the event, for adjacent (in time) STBs that it can generate.”; [pars 146-148] “FIG. 8 shows one embodiment in which a user can set a Qualifying Timebox Percentage (QUAL TIMEBOX PERCENT) to define when a hangout should be detected. In FIG. 8, an entity spends 30% of its time in STB1 and 70% of its time in STB2. If a user has set QUAL TIMEBOX PER CENT to 50%, a hangout is flagged in STB2. If the user instead had set QUAL TIMEBOX PERCENT to 30% or less, a hangout would be flagged both in STB1 and STB2.”; see also [par 106]; “geospatial motion processing” with “quantizing algorithm” reads on “motion processing heuristics”.),
wherein … the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a [value] of the first physical entity, the second physical entity and the third physical entity within a given time frame ([pars 43-45] as cited above; “a temperature range; a pressure range” read on “the second time-varying changeable feature is a change in quantities of substances within a certain range” since it is appreciated by one of ordinary skill in the art that “a temperature range; a pressure range” implicitly imply a change of temperature/pressure. Furthermore, “compare the two STB keys to determine whether the entities are in the same generalized region of space and time” reads on “the third time-varying changeable feature is a change in a distance”.);

tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity ([figs 4-6]; [pars 21-22] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time” and “along with other information about the entities, to determine whether the entities are one and the same” read on “tentatively determining”);

based on the second rule in the set of rules, applying a first algorithm and a second algorithm to the one or more data sets ([par 20] “In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm.”; [figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “second rule”), 
wherein the [rule] and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources ([pars 2-4] “The motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications..”; [pars 19-42] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; see also [par 45]; [pars 114-121] “As a single STB may contain zero, few, or many previously observed entities, it may be worthwhile to count, in real time, the number of discrete (unique) entities that share the same STB. The combination of discrete entity counting and configurable real-time assignment to STB keys by granularity makes candidate section for new entities fast and efficient.:”; “detect specific entity behavior, in real time” and “real-time analysis of events” read on “the data sets arrive from the one or more data sources in real-time”. In addition, “determine whether the entities are one and the same” reads on “determine a non-identity relationship”. Note that “the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship” was elected for examination.),
wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions ([pars 19-45] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; “STB” and “a particular geospatial location and a particular time” read on “physical parameters”. In addition, “STB”, “a particular geospatial location and a particular time” and “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise” read on “mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions”.).

based on the applying of the first algorithm, definitively determining that the first physical entity is not in a relationship with the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine … otherwise” with “many observed entities” reads on “definitively determining that the first physical entity is not in a relationship with the third physical entity”);

based on the applying of the second algorithm, definitively determining that the second physical entity is in a relationship with the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “definitively determining that the second physical entity is in a relationship with the third physical entity”); and 

storing one or more representations of the definitively determining that the second physical entity is in a relationship with the third physical entity as data … ([figs 1-2]; [pars 32-42] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements.”; Note that Jonas teaches “definitively determining that the second physical entity is in a relationship with the third physical entity”.).

However, Jonas does not teach explicitly
a first rule;
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
based on the first rule in the set of rules applied to the one or more data sets, tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity;
the first rule;
data accessible via at least one of the one or more data sources.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Deshpande teaches
a first rule; based on the first rule in the set of rules applied to the one or more data sets, tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity; the first rule ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determining that the first physical entity and the second physical entity are in a relationship with the third physical entity”. Note that Jonas teaches “tentatively determining”.).

data accessible via at least one of the one or more data sources ([fig 3] “user source”; [par 43] “As such, the system seeks user input to validate the entity types (attribute sets) discovered in the previous (discovery) step.”; [pars 30-41] “In accordance with at least one embodiment of the invention, another factor for interestingness is obtained via exploiting the log of queries issued to the MDM server. Particularly, it can be recognized that each MDM query corresponds to a set of attributes that a user is selecting.”; “user” reads on “one of the one or more data sources”.).

Jonas and Deshpande are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

However, Jonas and Deshpande do not teach explicitly
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;

Pogue teaches
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period ([fig 8] “Automatic Speech Recognition” and “Natural Language Understanding”; [col 12, ln 22 – col 12, ln 65] “Based on the considered factors and the assigned confidence score, the ASR module 850 outputs the most likely text recognized in the audio data 111. The ASR module 850 may also output multiple hypotheses in the form of a lattice or an N-best list with each hypothesis corresponding to a confidence score or other score (e.g., such as probability scores, etc.).”; [col 13, ln 45 – col 14, ln 55] “NLU processing 860 interprets a text string to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text that allow a device (e.g., device 110) to complete that action.”;; fig 8 reads on “machine learning algorithms or systems”. Note that Jonas and Deshpande teach “time-varying changeable features are determined based on motion processing heuristics, … algorithms or systems and statistical analyses with respect to one or more physical entities over a time period”.);

the first time-varying changeable feature is a change of color within a certain range of colors ([figs 5-8]; [col 8, ln 51– col 10, ln 34] “The second device may then output some visual indicator that it is no longer involved in processing of the command (such as turning off a light on its device or some other activity) while the first device may output some visual indicator that it continues to be involved in processing of the command (such as continuing display of a light on its device, changing a light color, or some other activity).”; “display of a light on its device, changing a light color” reads on “a change of color within a certain range of colors” since it is appreciated by one of ordinary skill in the art that a light display on a device is based on a certain limited number of colors.).

Jonas, Deshpande and Pogue are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas and Deshpande with the change of color of Pogue. Doing so would lead to indicating different statuses of active and/or inactive devices toward entity resolution (Pogue, sec 1).

However, Jonas, Deshpande and Pogue do not teach explicitly
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;

Thota teaches
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([figs 1-2]; [pars 31-37] “the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits greater than forty-five miles per hour as “highways”; while automobile accessible roads having speed limits less than forty-five miles per hour are classified as "local roads.” In this manner, one or more rules can be utilized to generate data classifications. These data classifications can be used by an application accessing the output data store 108. For example, a user may wish to generate a route to the art museum, but is afraid of highway driving. The application can utilize the road classification data generated by the rules to prepare an appropriate route without using roads classified as highways.”).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande and Pogue with the change of velocity of Thota. Doing so would lead to processing input data provided by multiple sources in a variety of formats to generate output data in a standardized, common format (Thota, pars 5-7).

In the alternative, Jonas can also be interpreted to teach this limitation.
Jonas further teaches 
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Furthermore, “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations” reads on “a change in velocity” since “a change in velocity” may be calculated based on spatial and temporal information (e.g., STB)).

Regarding claim 2,
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
the first physical entity and the second physical entity are in a tentative relationship with the third physical entity ([figs 4-6]; [pars 21-22] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time” and “along with other information about the entities, to determine whether the entities are one and the same” read on “tentative relationship”).

However, Jonas does not teach 
the first rule provides that the first physical entity and the second physical entity are in a tentative relationship with the third physical entity when the third physical entity includes a threshold number of static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity.

Deshpande teaches
the first rule provides that the first physical entity and the second physical entity are in a tentative relationship with the third physical entity when the third physical entity includes a threshold number of static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determining that the first physical entity and the second physical entity are in a relationship with the third physical entity”. Furthermore, "LastName” and “Address” read on “a threshold number of static features”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” …. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match” reads on “within a threshold degree of similarity”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 3, 
Jonas, Deshpande, Pogue and Thota teach claim 1.

Deshpande further teaches
[figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "The matching algorithm for “Household” may take into account "LastName” and “Address”” read on “the first rule does not include changeable features of entities”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 4, 
Jonas, Deshpande, Pogue and Thota teach claim 1.

Deshpande further teaches
the first rule only factors static features of the first physical entity, static features of the second physical entity, and static features of the third physical entity ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "LastName” and “Address” read on “static features”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 5, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
the second rule provides that the first physical entity is not in a relationship with the third physical entity when at least one changeable feature of the first physical entity is in conflict with at least one characteristic of the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”, and “otherwise” reads on “not in a relationship”.).

Regarding claim 6, 
Jonas, Deshpande, Pogue and Thota teach claim 1.

Jonas further teaches
the second rule does not include static features of the first physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”.; “space and time” read on “the second rule does not include static features”.).

Regarding claim 9, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
the relationship is an identity relationship ([figs 4-6]; [pars 21-22] “Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 114] “the analytics engine can resolve inbound entities with existing entities through a process that starts with candidate selection by identifying space time co-occurrence (i.e., whether two entities are associated with the same STB) between candidate entities using their anonymized STB keys. As described above, when an entity, such as a ship, is associated with an STB feature, other entities can be compared with it and be exactly matched (or not) to that entity's geospatial location at a certain time, at the granularity defined by the STB. If an observed entity is found to be sufficiently similar to a candidate entity—i.e. a candidate vessel shares sufficient features with the observed ship—then the analytics engine can resolve the observed entity and the candidate entity by considering them to be one and the same entity.”).
Regarding claim 10, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches 
the second set of observations occurs after the first set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.).
Regarding claim 11, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches 
the third set of observations occurs after the second set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.).


Claims 7-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 2015/0101061 A1) in view of Deshpande et al. (US 2015/0039611 A1), further Pogue et al. (US 10,643,609 B1), further in view of Thota et al. (US 2007/0239648 A1), further in view of Krauss (US 2014/0278210 A1).

Regarding claim 7, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas, Deshpande, Pogue and Thota do not teach
a third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity.

Krauss teaches
a third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”.).

Krauss, pars 42-44 and pars 89-94).

Regarding claim 8, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
However, Jonas, Deshpande, Pogue and Thota do not teach
a third rule does not include static features of the second physical entity.

Krauss teaches
a third rule does not include static features of the second physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “the third rule does not include static features”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 12, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
the second rule provides that the first physical entity is in a relationship with the third physical entity when at least one changeable feature of the first physical entity fits one or more characteristics of the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”, and “entities are in the same generalized region of space and time” reads on “in a relationship”.). 

However, Jonas, Deshpande, Pogue and Thota do not teach
wherein a third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

Krauss teaches
wherein a third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”. Furthermore, “outlier” reads on “not in a relationship” and “in conflict”.).

Krauss, pars 42-44 and pars 89-94).

Regarding claim 13, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
a result of the tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity is confirmed by a … rule and a third set of observations ([figs 4-6]; [pars 21-22] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time” and “along with other information about the entities, to determine whether the entities are one and the same” read on “confirmed”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the result confirmation of Jonas. Doing so would lead to enabling the analytics engine to use the tentative determination, along with other information about the entities, to determine whether the entities are one and the same (Jonas, pars 21-22).

However, Jonas, Deshpande, Pogue and Thota do not teach
a result … is confirmed by a third rule and a third set of observations.

Krauss teaches 
a result … is confirmed by a third rule and a third set of observations ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. Note that Jonas teaches “confirmed”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 14, 
Jonas teaches
A method for determining relationships between physical entities, wherein at least one physical entity is associated with at least one static feature and at least one changeable feature, said method comprising: 

determining a [rule] in the set of rules and a second rule in the set of rules ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval.”), 
([pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Jonas teaches “the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features” because the analytics engine may run a set of rules based on STBs which have different combinations of spatial, non-spatial and temporal features.),
time-varying changeable features are determined based on motion processing heuristics, … algorithms or systems and statistical analyses with respect to one or more physical entities over a time period ([fig 1]; [pars 20-24] “In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm.”; [pars 110-113] “If the TIME SLIDER THRESHOLD PERCENT value is 50, in this example, then the STB calculator checks only the time interval out to half second before and after the event, for adjacent (in time) STBs that it can generate.”; [pars 146-148] “FIG. 8 shows one embodiment in which a user can set a Qualifying Timebox Percentage (QUAL TIMEBOX PERCENT) to define when a hangout should be detected. In FIG. 8, an entity spends 30% of its time in STB1 and 70% of its time in STB2. If a user has set QUAL TIMEBOX PER CENT to 50%, a hangout is flagged in STB2. If the user instead had set QUAL TIMEBOX PERCENT to 30% or less, a hangout would be flagged both in STB1 and STB2.”; see also [par 106]; “geospatial motion processing” with “quantizing algorithm” reads on “motion processing heuristics”.),
wherein … the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a [value] of the first physical entity, the second physical entity and the third physical entity within a given time frame ([pars 43-45] as cited above; “a temperature range; a pressure range” read on “the second time-varying changeable feature is a change in quantities of substances within a certain range” since it is appreciated by one of ordinary skill in the art that “a temperature range; a pressure range” implicitly imply a change of temperature/pressure. Furthermore, “compare the two STB keys to determine whether the entities are in the same generalized region of space and time” reads on “the third time-varying changeable feature is a change in a distance”.);

determining by the entity analytics engine whether the first physical entity is in a relationship with the third physical entity based on the second rule and a second set of observations, wherein the second rule is applicable to at least one changeable feature of the [figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”, and “entities are in the same generalized region of space and time” reads on “in a relationship”. Furthermore, “otherwise” reads on “not in a relationship”. Lastly, the situations where entities are not in the same/adjacent generalized region of space and time read on “in conflict”.), 
wherein the [rule] and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources ([pars 2-4] “The motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications..”; [pars 19-42] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; see also [par 45]; [pars 114-121] “As a single STB may contain zero, few, or many previously observed entities, it may be worthwhile to count, in real time, the number of discrete (unique) entities that share the same STB. The combination of discrete entity counting and configurable real-time assignment to STB keys by granularity makes candidate section for new entities fast and efficient.:”; “detect specific entity behavior, in real time” and “real-time analysis of events” read on “the data sets arrive from the one or more data sources in real-time”. In addition, “determine whether the entities are one and the same” reads on “determine a non-identity relationship”. Note that “the first rule and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship” was elected for examination.),
wherein the [rule] and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions ([pars 19-45] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; “STB” and “a particular geospatial location and a particular time” read on “physical parameters”. In addition, “STB”, “a particular geospatial location and a particular time” and “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise” read on “mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions”.).

	However, Jonas does not teach explicitly
	a first rule;
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations; wherein the first rule is applicable to one or more static features of the first physical entity, the second physical entity, and the third physical entity; the first rule providing that the first physical entity and the second physical entity may be in a relationship with the third physical entity when the third physical entity includes one or more static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity;
the first rule … the first rule;
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the 

Deshpande teaches 
a first rule; determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations; wherein the first rule is applicable to one or more static features of the first physical entity, the second physical entity, and the third physical entity; the first rule providing that the first physical entity and the second physical entity may be in a relationship with the third physical entity when the third physical entity includes one or more static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity; the first rule … the first rule ([figs 1-4]; [pars 23-33] “entity resolution engine”, “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”, and "LastName” and “Address” read on “static features”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on a first rule and a first set of observations”. Furthermore, “The matching algorithm for “Household” may take into account "LastName” and “Address” …. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match” reads on “within a threshold degree of similarity”.).

Jonas and Deshpande are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

However, Jonas and Deshpande do not teach explicitly
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the 

Pogue teaches
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period ([fig 8] “Automatic Speech Recognition” and “Natural Language Understanding”; [col 12, ln 22 – col 12, ln 65] “Based on the considered factors and the assigned confidence score, the ASR module 850 outputs the most likely text recognized in the audio data 111. The ASR module 850 may also output multiple hypotheses in the form of a lattice or an N-best list with each hypothesis corresponding to a confidence score or other score (e.g., such as probability scores, etc.).”; [col 13, ln 45 – col 14, ln 55] “NLU processing 860 interprets a text string to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text that allow a device (e.g., device 110) to complete that action.”;; fig 8 reads on “machine learning algorithms or systems”. Note that Jonas and Deshpande teach “time-varying changeable features are determined based on motion processing heuristics, … algorithms or systems and statistical analyses with respect to one or more physical entities over a time period”.);

the first time-varying changeable feature is a change of color within a certain range of colors ([figs 5-8]; [col 8, ln 51– col 10, ln 34] “The second device may then output some visual indicator that it is no longer involved in processing of the command (such as turning off a light on its device or some other activity) while the first device may output some visual indicator that it continues to be involved in processing of the command (such as continuing display of a light on its device, changing a light color, or some other activity).”; “display of a light on its device, changing a light color” reads on “a change of color within a certain range of colors” since it is appreciated by one of ordinary skill in the art that a light display on a device is based on a certain limited number of colors.).

Jonas, Deshpande and Pogue are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas and Deshpande with the change of color of Pogue. Doing so would lead to indicating different statuses of active and/or inactive devices toward entity resolution (Pogue, sec 1).

However, Jonas, Deshpande and Pogue do not teach explicitly
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

Thota teaches
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([figs 1-2]; [pars 31-37] “the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits greater than forty-five miles per hour as “highways”; while automobile accessible roads having speed limits less than forty-five miles per hour are classified as "local roads.” In this manner, one or more rules can be utilized to generate data classifications. These data classifications can be used by an application accessing the output data store 108. For example, a user may wish to generate a route to the art museum, but is afraid of highway driving. The application can utilize the road classification data generated by the rules to prepare an appropriate route without using roads classified as highways.”).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande and Pogue with the change of velocity of Thota. Doing so would lead to processing input data provided by multiple sources in a variety of formats to generate output data in a standardized, common format (Thota, pars 5-7).

In the alternative, Jonas can also be interpreted to teach this limitation.
Jonas further teaches 
a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Furthermore, “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations” reads on “a change in velocity” since “a change in velocity” may be calculated based on spatial and temporal information (e.g., STB)).

However, Jonas, Deshpande, Pogue and Thota do not teach
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

Krauss teaches
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”. Furthermore, “outlier” reads on “not in a relationship” and “in conflict”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 15, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Deshpande further teaches
the first rule does not include changeable features of entities ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "The matching algorithm for “Household” may take into account "LastName” and “Address”” read on “the first rule does not include changeable features of entities”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue, Thota and Krauss with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 16, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Deshpande further teaches
the first rule only factors static features of the first physical entity, static features of the second physical entity, and static features of the third physical entity ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "LastName” and “Address” read on “static features”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue, Thota and Krauss with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 17, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Jonas further teaches
the second rule does not include static features of the first physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”.; “space and time” read on “the second rule does not include static features”.).

Regarding claim 18, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Jonas further teaches
the relationship is an identity relationship ([figs 4-6]; [pars 21-22] “Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 114] “the analytics engine can resolve inbound entities with existing entities through a process that starts with candidate selection by identifying space time co-occurrence (i.e., whether two entities are associated with the same STB) between candidate entities using their anonymized STB keys. As described above, when an entity, such as a ship, is associated with an STB feature, other entities can be compared with it and be exactly matched (or not) to that entity's geospatial location at a certain time, at the granularity defined by the STB. If an observed entity is found to be sufficiently similar to a candidate entity—i.e. a candidate vessel shares sufficient features with the observed ship—then the analytics engine can resolve the observed entity and the candidate entity by considering them to be one and the same entity.”).

Regarding claim 19, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Jonas further teaches 
the second set of observations occurs after the first set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.), and 

the third set of observations occurs after the second set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.).

Regarding claim 20, 
Jonas teaches
A computer program product for determining relationships between physical entities, wherein at least one physical entity includes at least one static feature and at least one changeable feature, said computer program product comprising: 
a computer readable storage medium having stored thereon ([fig 2]): 

first program instructions executable by a device to cause the device determine a [rule] in the set of rules and a second rule in the set of rules ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval.”), 
wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features ([pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Jonas teaches “the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features” because the analytics engine may run a set of rules based on STBs which have different combinations of spatial, non-spatial and temporal features.),
time-varying changeable features are determined based on motion processing heuristics, … algorithms or systems and statistical analyses with respect to one or more physical entities over a time period ([fig 1]; [pars 20-24] “In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm.”; [pars 110-113] “If the TIME SLIDER THRESHOLD PERCENT value is 50, in this example, then the STB calculator checks only the time interval out to half second before and after the event, for adjacent (in time) STBs that it can generate.”; [pars 146-148] “FIG. 8 shows one embodiment in which a user can set a Qualifying Timebox Percentage (QUAL TIMEBOX PERCENT) to define when a hangout should be detected. In FIG. 8, an entity spends 30% of its time in STB1 and 70% of its time in STB2. If a user has set QUAL TIMEBOX PER CENT to 50%, a hangout is flagged in STB2. If the user instead had set QUAL TIMEBOX PERCENT to 30% or less, a hangout would be flagged both in STB1 and STB2.”; see also [par 106]; “geospatial motion processing” with “quantizing algorithm” reads on “motion processing heuristics”.),
wherein … the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a [value] of the first physical entity, the second physical entity and the third physical entity within a given time frame ([pars 43-45] as cited above; “a temperature range; a pressure range” read on “the second time-varying changeable feature is a change in quantities of substances within a certain range” since it is appreciated by one of ordinary skill in the art that “a temperature range; a pressure range” implicitly imply a change of temperature/pressure. Furthermore, “compare the two STB keys to determine whether the entities are in the same generalized region of space and time” reads on “the third time-varying changeable feature is a change in a distance”.);
             
third program instructions executable by the device to cause the device to determine that the first physical entity is not in a relationship with the third physical entity based on the second rule a second set of observations, the second rule factoring at least one changeable feature of the first physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”. Furthermore, “otherwise” reads on “not in a relationship”.), 
wherein the [rule] and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources ([pars 2-4] “The motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications..”; [pars 19-42] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; see also [par 45]; [pars 114-121] “As a single STB may contain zero, few, or many previously observed entities, it may be worthwhile to count, in real time, the number of discrete (unique) entities that share the same STB. The combination of discrete entity counting and configurable real-time assignment to STB keys by granularity makes candidate section for new entities fast and efficient.:”; “detect specific entity behavior, in real time” and “real-time analysis of events” read on “the data sets arrive from the one or more data sources in real-time”. In addition, “determine whether the entities are one and the same” reads on “determine a non-identity relationship”. Note that “the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship” was elected for examination.),
wherein the [rule] and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions ([pars 19-45] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; “STB” and “a particular geospatial location and a particular time” read on “physical parameters”. In addition, “STB”, “a particular geospatial location and a particular time” and “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise” read on “mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions”.).

	However, Jonas does not teach explicitly
	a first rule;
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;

the first rule … the first rule;
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

Deshpande teaches
a first rule; second program instructions executable by a device to cause the device determine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations, the first rule only factoring static features of the first physical entity, the second physical entity, and the third physical entity; the first rule … the first rule ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”, and "LastName” and “Address” read on “static features”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on a first rule and a first set of observations”.).

Jonas and Deshpande are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

	However, Jonas and Deshpande do not teach explicitly
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

Pogue teaches
machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period ([fig 8] “Automatic Speech Recognition” and “Natural Language Understanding”; [col 12, ln 22 – col 12, ln 65] “Based on the considered factors and the assigned confidence score, the ASR module 850 outputs the most likely text recognized in the audio data 111. The ASR module 850 may also output multiple hypotheses in the form of a lattice or an N-best list with each hypothesis corresponding to a confidence score or other score (e.g., such as probability scores, etc.).”; [col 13, ln 45 – col 14, ln 55] “NLU processing 860 interprets a text string to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text that allow a device (e.g., device 110) to complete that action.”;; fig 8 reads on “machine learning algorithms or systems”. Note that Jonas and Deshpande teach “time-varying changeable features are determined based on motion processing heuristics, … algorithms or systems and statistical analyses with respect to one or more physical entities over a time period”.);

the first time-varying changeable feature is a change of color within a certain range of colors ([figs 5-8]; [col 8, ln 51– col 10, ln 34] “The second device may then output some visual indicator that it is no longer involved in processing of the command (such as turning off a light on its device or some other activity) while the first device may output some visual indicator that it continues to be involved in processing of the command (such as continuing display of a light on its device, changing a light color, or some other activity).”; “display of a light on its device, changing a light color” reads on “a change of color within a certain range of colors” since it is appreciated by one of ordinary skill in the art that a light display on a device is based on a certain limited number of colors.).

Pogue, sec 1).

However, Jonas, Deshpande and Pogue do not teach explicitly
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

Thota teaches
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([figs 1-2]; [pars 31-37] “the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits greater than forty-five miles per hour as “highways”; while automobile accessible roads having speed limits less than forty-five miles per hour are classified as "local roads.” In this manner, one or more rules can be utilized to generate data classifications. These data classifications can be used by an application accessing the output data store 108. For example, a user may wish to generate a route to the art museum, but is afraid of highway driving. The application can utilize the road classification data generated by the rules to prepare an appropriate route without using roads classified as highways.”).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande and Pogue with the change of velocity of Thota. Doing so would lead to processing input data provided by multiple sources in a variety of formats to generate output data in a standardized, common format (Thota, pars 5-7).

In the alternative, Jonas can also be interpreted to teach this limitation.
Jonas further teaches 
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Furthermore, “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations” reads on “a change in velocity” since “a change in velocity” may be calculated based on spatial and temporal information (e.g., STB)).

However, Jonas, Deshpande, Pogue and Thota do not teach
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

Krauss teaches 
[figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).
	

Response to Arguments
Applicant's arguments filed on 07/21/2021 
Applicant asserts 
“Applicant has amended claims 14 and 20 to recite in part "the set of rules", instead of "a set of rules".” (Remarks, pg 12)

Examiner’s response:
The examiner respectfully disagrees.

In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 14 and 16 have been maintained since the first “the set of rules” has an issue under the insufficient antecedent basis even though the second “the set of rules” appears to be proper.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

	
Applicant asserts 
“The amended independent claims recite: 
"time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period". 
On pages 42-43 of the Office Action, the Examiner states Pogue and Thota allegedly 
discloses "the first time-varying changeable feature is a change of color within a certain range of colors..., and the fourth time-varying changeable feature is a change in velocity of the first physical entity...." 

Deshpande or Krauss do not cure the above deficiencies. Reconsideration and withdrawal of these rejections are, therefore, respectfully requested.” (Remarks, pg 15)

Examiner’s response:
The examiner respectfully disagrees. 

Jonas and Pogue, in combination, still teach the recited limitations below since Jonas teaches motion processing based on quantization and Pogue teaches machine learning algorithms and systems for time-varying features, as follows:

Jonas teaches 
time-varying changeable features are determined based on motion processing heuristics, machine learning algorithms or systems and statistical analyses with respect to one or more physical entities over a time period ([fig 1]; [pars 20-24] “In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm.”; [pars 110-113] “If the TIME SLIDER THRESHOLD PERCENT value is 50, in this example, then the STB calculator checks only the time interval out to half second before and after the event, for adjacent (in time) STBs that it can generate.”; [pars 146-148] “FIG. 8 shows one embodiment in which a user can set a Qualifying Timebox Percentage (QUAL TIMEBOX PERCENT) to define when a hangout should be detected. In FIG. 8, an entity spends 30% of its time in STB1 and 70% of its time in STB2. If a user has set QUAL TIMEBOX PER CENT to 50%, a hangout is flagged in STB2. If the user instead had set QUAL TIMEBOX PERCENT to 30% or less, a hangout would be flagged both in STB1 and STB2.”; see also [par 106]; “geospatial motion processing” with “quantizing algorithm” reads on “motion processing heuristics”. Note that Pogue teaches “time-varying changeable features are determined based on … machine learning algorithms or systems”.),

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126